STORY, Circuit Justice.
The objections moved in arrest of judgment cannot prevail. It is not in general necessary, in an indictment for a statutable offence, to follow the exact wording of the statute. It is sufficient, if the offence be set forth with substantial accuracy and certainty to a reasonable intendment. The cases cited from the common law, where a different rule is supposed to prevail, do not apply. In those cases the very technical words used are those only, which constitute the specific offerice. The law allows of no substitute in the indictment. because no other words are exactly descriptive of the offence. It is not necessary, in an indictment for the obstruction of public officers, to set forth the particular exercise of office, in which they were engaged at the time, or the particular act and circumstances of obstruction. These are properly matters of evidence; and so in fact are the best precedents. Cr. Cir. Comp. 161, 166, 176, 177. And this is a sufficient answer to the objection of a want of specific allegations as to any illegal importation, or just suspicion thereof. Admitting that the special statement as to these facts, in the indictment, were not sufficient; still the indictment contains a direct allegation of the substance of the offence, and the mere introduction of surplusage does not vitiate.
As to the objection, that the offence is not alleged in the words of the statute, it is certainly to be regretted, that an error, so easily avoided, should have crept in. The words of the act are, “if any person shall forcibly resist, prevent or impede, any officers of the customs, &c. in the execution of their duty,” &c. The averment in the indictment is, that the defendant “did with force and arms violently and unlawfully resist, prevent and impede,” &c. Now, even supposing that “violently and unlawfully” are not equivalent with “forcibly,” still the objection must be overruled, for “forcibly” doing an act is merely doing an act with force; and therefore . the' offence is substantially stated. Judgment must therefore be entered on the indictment. Judgment against the defendant.